DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7, 9-14, 16-17 and 19-20 of U.S. Patent No. 11067267. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Instant Application
U.S. Patent No.  11067267
Claim 1 recites; 
A head wearable device comprising: 
a headpiece comprising a headband that comprises a top strap; 

a first housing attached to an outer surface of the top strap of the headband; 
a depth adjuster attached to the first housing, wherein the depth adjuster is configured to change a depth of the headpiece; and 
a headband adjuster configured to change a circumference of the headpiece. 
Claim 1 recites; 
A head wearable device comprising: 
a headpiece comprising: a headband comprising a top strap and at least two lateral straps; an occipital basket attached to the headband; 
a first housing attached to an outer surface of the top strap of the headband; 
a depth adjuster attached to the first housing; wherein the depth adjuster is configured to change a distance between the occipital basket and the first housing; and wherein a depth of the headpiece changes when the distance between the occipital basket and the first housing changes; and a second housing attached to an outer surface of the occipital basket; and 
a headband adjuster attached to the occipital basket, wherein the headband adjuster is configured to change a circumference of the headpiece.
Claim 2 recites; 
comprising, on at least a first portion of the headpiece, a first visual index comprising a first plurality of characters, each of which correspond to one of a plurality of predetermined depth settings of the headpiece, and/or, on at least a second portion of the headpiece, a second visual index comprising a second plurality of characters, each of which correspond to one of a plurality of predetermined circumferential settings of the headpiece.
Claim 2 recites; 
comprising, on at least a first portion of the occipital basket, a first visual index comprising a first plurality of characters, each of which correspond to one of a plurality of predetermined depth settings of the headpiece, and, on at least a second portion of the occipital basket, a second visual index comprising a second plurality of characters, each of which correspond to one of a plurality of predetermined circumferential settings of the headpiece, wherein the first and second visual indexes comprise alphanumeric characters.
Claim 3 recites; 
wherein the first visual index and the second visual index comprise different ranges and/or types of alphanumeric characters from each other.
Claim 3 recites; 
wherein the first visual index and the second visual index comprise different ranges and/or types of alphanumeric characters.
Claim 4 recites; 
wherein: the first visual index comprises a plurality of sequential letters and the second visual index comprises a plurality of sequential numbers; or the first visual index comprises a plurality of sequential numbers and the second visual index comprises a plurality of sequential letters.
Claim 4 recites; 
wherein the first visual index comprises a plurality of sequential letters and the second visual index comprises a plurality of sequential numbers.
Claim 5 recites; 
comprising padding on an inner surface of the headband.
Claim 6 recites; 
comprising padding on an inner surface of the headband and the occipital basket.
Claim 6 recites; 
wherein the padding is removably attached to the headband.
Claim 9 recites; 
wherein the padding is removably attached to the headband and/or the occipital basket.
Claim 7 recites; 
wherein the padding is configured to be positioned spaced about and/or over a head of a wearer of the head wearable device without covering or being positioned over a suture between adjacent plates of a skull of the wearer of the head wearable device.
Claim 10 recites; 
wherein the padding is configured to be positioned spaced about and/or over a head of a wearer of the head wearable device without covering or being positioned over a suture between adjacent plates of a skull of the wearer of the head wearable device.
Claim 8 recites; 
wherein the headpiece comprises an occipital basket attached to the headband.
Claim 1 recites; 
 an occipital basket attached to the headband
Claim 9 recites; 
wherein a notch is in a lower edge of the occipital basket, the notch being configured to prevent hair or a cap of a wearer from interfering with proper fitment of the headpiece about a head of the wearer, the head wearable device comprising padding on an inner surface of the occipital basket.
Claim 7; which incorporates all the limitations of claim 6; recites; 
wherein a notch is formed in a lower edge of the occipital basket, the notch being configured to prevent hair or a cap of a wearer from interfering with proper fitment of the headpiece about a head of the wearer.
Claim 6 recites; 
comprising padding on an inner surface of the headband and the occipital basket.
Claim 11 recites; 
A method of adjusting a size of a headpiece of a head wearable device to a head size of a wearer, the headpiece comprising a headband having a top strap, the method comprising: 
attaching a first housing to the top strap of the headband; 
adjusting, using a depth adjuster attached to the first housing, a depth of the headpiece to correspond to the head size of the wearer; and 
adjusting, using a headband adjuster, a circumference of the headpiece. 
Claim 11 recites; 
A method of adjusting a size of a headpiece of a head wearable device to a head size of a wearer, the headpiece comprising a headband and an occipital basket, the method comprising: 
attaching a first housing to a top strap of the headband; inserting a first portion of the occipital basket at least partially into the first housing; 

adjusting a depth of the headpiece to correspond to the head size of the wearer; attaching a second housing to the occipital basket; 
inserting at least a second portion of the occipital basket into the second housing to define a circumference of the headpiece; and adjusting the circumference of the headpiece.
Claim 12 recites; 
comprising: Attorney Docket 1830/7/10 CON - 51 - providing, on at least a first portion of the headpiece, a first visual index comprising a first plurality of characters, each of which correspond to one of a plurality of predetermined depth settings of the headpiece; providing, on at least a second portion of the headpiece, a second visual index comprising a second plurality of characters, each of which correspond to one of a plurality of predetermined circumferential settings of the headpiece; determining a wearer preference for the depth and/or the circumference of the headpiece corresponding, respectively, to the first and second visual indexes; placing the head wearable device on the wearer's head; adjusting the depth of the headpiece such that the first visual index indicates that the wearer preference for the depth of the headpiece has been achieved; and/or adjusting the circumference of the headpiece such that the second visual index indicates that the wearer preference for the circumference of the headpiece has been achieved.
Claim 12 recites; 
comprising: providing a first visual index along a length of the first portion of the occipital basket, the first visual index comprising alphanumeric characters to designate predetermined depth settings for the headpiece; providing a second visual index along a length of the second portion of the occipital basket, the second visual index comprising alphanumeric characters to designate predetermined circumference settings for the headpiece; determining a wearer preference for the depth and/or the circumference of the headpiece corresponding to the first and second visual indexes; placing the head wearable device on the wearer's head; adjusting the depth of the headpiece such that the first visual index indicates that the wearer preference for the depth of the headpiece has been achieved; and/or adjusting the circumference of the headpiece such that the second visual index indicates that the wearer preference for the circumference of the headpiece has been achieved.
Claim 13 recites; 
wherein the first visual index and the second visual index comprise different ranges and/or types of alphanumeric characters from each other.
Claim 13 recites; 
wherein the first visual index and the second visual index comprise different ranges and/or types of alphanumeric characters.
Claim 14 recites; 
wherein: the first visual index comprises a plurality of sequential letters and the second visual index comprises a plurality of sequential numbers; and the wearer preference for the depth and the circumference of the headpiece is designated by one of the plurality of sequential letters and one of the plurality of sequential numbers, respectively; or the first visual index comprises a plurality of sequential numbers and the second visual index comprises a plurality of sequential letters; and the wearer preference for the depth and the circumference of the headpiece is designated by one of the plurality of sequential numbers and one of the plurality of sequential letters, respectively.
Claim 14 recites; 
wherein: the first visual index comprises a plurality of sequential letters; the second visual index comprises a plurality of sequential numbers; and the wearer preference for the depth and the circumference of the headpiece is designated by one of the plurality of sequential letters and one of the plurality of sequential numbers, respectively.
Claim 15 recites; 
comprising attaching padding on an inner surface of the headband.
Claim 16 recites; 
comprising attaching padding on an inner surface of the headband and the occipital basket.
Claim 16 recites; 
herein the padding is removably attached to the headband.
Claim 19 recites; 
wherein the padding is removably attached to the headband and/or the occipital basket.
Claim 17 recites; 
comprising positioning the padding spaced about and/or over a head of the wearer of the head wearable device without covering or being positioned over a suture between adjacent plates of a skull of the wearer of the head wearable device.
Claim 20 recites; 
comprising positioning the padding such that the padding can be positioned about and/or over a head of the wearer of the head wearable device without covering or being positioned over a suture between adjacent plates of a skull of the wearer of the head wearable device.
Claim 18 recites; 
wherein the headpiece comprises an occipital basket attached to the headband.
Claim 11 recites; 
he headpiece comprising a headband and an occipital basket
Claim 19 recites; 
comprising: forming a notch in a lower edge of the occipital basket to prevent hair or a cap of the wearer from interfering with proper fitment of the headpiece about a head of the wearer; and attaching padding to an inner surface of the occipital basket.
Claim 17; which incorporates all the limitations of claim 16; recites; 
comprising forming a notch in a lower edge of the occipital basket to prevent hair or a cap of the wearer from interfering with proper fitment of the headpiece about a head of the wearer.
Claim 16 recites; 
comprising attaching padding on an inner surface of the headband and the occipital basket.


	
Allowable Subject Matter
Claims 10 and 20 objected to as being dependent upon a rejected base claim on the ground of nonstatutory double patenting, but would be allowable if the nonstatutory double patenting is overcome.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M DIAZ/Examiner, Art Unit 2879                                                                                                                                                                                                        
/ANNE M HINES/Primary Examiner, Art Unit 2879